Name: Commission Implementing Decision (EU) 2015/2329 of 11 December 2015 determining that the temporary suspension of the preferential customs duty established under the stabilisation mechanism for bananas of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, and under the stabilisation mechanism for bananas of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, is not appropriate for imports of bananas originating respectively in Peru and Guatemala for the year 2015
 Type: Decision_IMPL
 Subject Matter: plant product;  international trade;  America;  tariff policy;  trade;  European construction
 Date Published: 2015-12-12

 12.12.2015 EN Official Journal of the European Union L 328/116 COMMISSION IMPLEMENTING DECISION (EU) 2015/2329 of 11 December 2015 determining that the temporary suspension of the preferential customs duty established under the stabilisation mechanism for bananas of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, and under the stabilisation mechanism for bananas of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, is not appropriate for imports of bananas originating respectively in Peru and Guatemala for the year 2015 THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 19/2013 of the European Parliament and of the Council of 15 January 2013 implementing the bilateral safeguard clause and the stabilisation mechanism for bananas of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (1), and in particular Article 15 thereof, Having regard to Regulation (EU) No 20/2013 of the European Parliament and of the Council of 15 January 2013 implementing the bilateral safeguard clause and the stabilisation mechanism for bananas of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (2), and in particular Article 15 thereof, Whereas: (1) A stabilisation mechanism for bananas has been introduced by the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, which provisionally entered into force as regards to Colombia and Peru respectively on 1 August 2013 and on 1 March 2013. (2) A similar mechanism for bananas has been introduced by the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, which provisionally entered into force in the Central American countries during 2013, the latest being Guatemala on 1 December 2013. (3) According to these mechanisms, and pursuant to Articles 15(2) of Regulation (EU) No 19/2013 and of Regulation (EU) No 20/2013, once a defined trigger volume is exceeded for imports of fresh bananas (heading 0803 90 10 of the European Union Combined Nomenclature of 1 January 2012) from one of the countries concerned, the Commission shall adopt an implementing act by which it may either temporarily suspend the preferential customs duty applied to imports of fresh bananas for that country or determine that such suspension is not appropriate. (4) The decision of the Commission shall be taken in accordance with Article 8 of Regulation (EU) No 182/2011 of the European Parliament and of the Council (3), in conjunction with Article 4 thereof. (5) Imports into the European Union of fresh bananas originating in Guatemala exceeded the threshold of 62 500 metric tonnes defined by the above Trade Agreement in October 2015. In November 2015, the imports into the European Union of fresh bananas originating in Peru also exceeded their defined threshold of 86 250 metric tonnes. (6) In this context, pursuant to Articles 15(3) of Regulation (EU) No 19/2013 and of Regulation (EU) No 20/2013, the Commission took into consideration the impact of the imports concerned on the situation of the Union market for bananas in order to decide whether or not the preferential customs duty should be suspended. For this purpose the Commission has examined the effect of the imports concerned on the Union price level, the development of imports from other sources and the overall stability of the Union market for fresh bananas. (7) Imports of fresh bananas from Peru represented slightly less than 2 % of the total imports of fresh bananas into the European Union when they exceeded their defined threshold for 2015. Based on a projection of imports until the end of 2015, taking into consideration the monthly imports in 2015 and the fact that imports from Peru in 2014 remained below 2 % in the total imports for the whole calendar year, there is no indication that would suggest that the level of imports from Peru as compared to total imports would be materially different for the whole year 2015. (8) Imports of fresh bananas from Guatemala represented slightly less than 1,5 % of the total imports of fresh bananas into the European Union when they exceeded their threshold for 2015. Even if, in absolute terms, this represents double the 2014 import volume, based on a projection of imports until the end of 2015 taking into consideration the monthly imports in 2015, imports of bananas from Guatemala are unlikely to exceed 1,5 % of the total imports for the whole year 2015. (9) While the Peruvian import price was on average 670 EUR /tonne in the first 9 months of 2015, i.e. 4 % higher than the average price from other imports, the import price from Guatemala was on average 621 EUR /tonne for the same period, which is 3,5 % lower than the average prices of other imports of fresh bananas into the EU. (10) The combined imports of Peru and Guatemala are expected to remain below 3,5 % of the total imports for the whole year 2015, and their combined average price is comparable to the price level of the other imports. (11) Imports of fresh bananas from other traditional large exporting countries with whom the EU also has a Free Trade Agreement, notably Colombia, Costa Rica and Panama, remained largely below the thresholds defined for them in comparable stabilisation mechanisms, and they have been following the same trends and unit values in the past three years. For example the level of imports from Colombia and Costa Rica were respectively 627 thousand tonnes and 516 thousand tonnes below their defined thresholds in October 2015, which is significantly higher than the total imports from both Peru and Guatemala for a whole year. (12) The average wholesale banana price on the Union market in October 2015 (960 EUR/tonne) did not register notable changes compared to the average banana price for the previous months. (13) There is thus neither an indication that the stability of the Union market has been disturbed by the imports of fresh bananas from Peru and Guatemala in excess of the defined annual trigger import volume, nor that this had any significant impact on the situation of EU producers. It is also not expected that this situation would change for the remainder of 2015. (14) Finally, as also required by Regulation (EU) No 19/2013 and Regulation (EU) No 20/2013, there is no indication of threat of serious deterioration or a serious deterioration for producers in the outermost regions of the EU for the year 2015. (15) On the basis of the examination above, the Commission has concluded that the suspension of preferential customs duty on imports of bananas originating in Peru is not appropriate. The Commission has also concluded that the suspension of preferential customs duty on imports of bananas originating in Guatemala is not appropriate. The Commission will continue to closely monitor banana imports from these two countries, HAS ADOPTED THIS DECISION: Article 1 The temporary suspension of preferential customs duty on imports of fresh bananas classified under heading 0803 90 10 of the European Union Combined Nomenclature and originating in Peru and Guatemala is not appropriate during the year 2015. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 11 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 17, 19.1.2013, p. 1. (2) OJ L 17, 19.1.2013, p. 13. (3) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).